Title: To Thomas Jefferson from Jacob Crowninshield, 19 July 1805
From: Crowninshield, Jacob
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Salem 19th July 1805.
                  
                  Our worthy friend the Revd Wm. Bentley of this town has requested me to transmit the enclosed letter to you, and I assure you I comply with the greatest pleasure, it has some relation to the brave Genl. Starks, who gained the battle of Bennington, this hero of the North, who has now passed his 75th year, possesses all the fire of youth, he is the firm republican and the warm friend of your excellent administration. If you could feel it proper to express only a look of favour towards him in his old age, I am certain it would be most gratefully received. he is rich in property, but a word from you would be most gratifying, his character for probity and honor is unimpeached. Mr. Bentley, who has lately visited him, tells me that a single line from you would be a rich treasure for him, the value of which he would never forget.
                  Mr. Bentley himself is a very respectable citizen. I have known him for twenty years that he has been in the ministry in this place, where he has uniformly supported the best reputation. no man respects you more than that gentleman. our political opponents have lavished upon him too, all the venom of their rage, but the injury is nothing and imitating a great example, he has long since learnt to pity their folly, and like him, ever conscious of possessing the purest innocence of heart, he reposes himself in the greatest security. “the storm passes over him, and it is gone”. A genuine republican, with a reputation fair and unspotted, and a mind enlarged by the most generous feelings, and talents far above the common lot of mortals. he has been a mark for the arrows of federalism. they have however, fallen pointless at his feet. A warm and sincere friendship for Mr Bentley has obliged me to say so much in his behalf, and I really could not say less on this occasion.
                  Allow me respected Sir to subscribe myself your devoted friend & obliged humble servt.
                  
                     Jacob Crowninshield 
                     
                  
               